Citation Nr: 0308438	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  97-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from October 1986 to April 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Subsequently, the 
case was transferred to the RO in Los Angeles, California.

In September 1998 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded 
the case to the Roanoke RO for additional development in 
August 1999.


FINDING OF FACT

A chronic left shoulder disability was not manifested in 
service, and a current left shoulder disorder is not shown to 
be related to service.


CONCLUSION OF LAW

Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and her 
representative were notified of the VCAA provisions by 
correspondence dated in February 2003.  Although the 
correspondence used an apparently incorrect zip code, as it 
was not returned as undeliverable the veteran is presumed to 
have received it.  The RO has also advised the veteran of the 
evidence necessary to substantiate her claim by various other 
documents during the course of this appeal.  These documents 
adequately notified her of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
she must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA provides a revised duty to assist that requires VA 
make reasonable efforts to obtain records not in the custody 
of a federal government department or agency.  See 38 C.F.R. 
§ 3.159.  Although during VA examination in March 1993 the 
veteran reported Dr. K.G., a private physician in Shawsville, 
told her her immune system was broken down as a result of a 
reaction to a smallpox vaccination, she has not provided the 
records of her treatment by this physician nor has she 
provided authorization for VA to obtain these records for 
her.  In correspondence dated in October 1999, the RO 
specifically requested she provide such authorization for 
treatment she had received after April 1988.  The RO has 
obtained the veteran's service medical records and received 
negative responses from the service department hospitals at 
Fort Dix, New Jersey, and Elmendorf Air Force Base.  
Therefore, the Board finds further attempts to obtain any 
additional records would be futile.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to her claim in March 
1993 and September 2000.  Medical evidence sufficient for an 
adequate determination of the matter on appeal has been 
obtained.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran was referred for an 
orthopedic evaluation when her pre-induction physical 
examination revealed a congenital right shoulder deformity.  
She denied any prior knowledge or symptomatology of that 
disorder.  The examiner noted some mild deformity to her 
right shoulder without any functional disability.  There was 
a full range of motion with no restriction, winging of the 
scapula, localized tenderness, or crepitation.  X-rays were 
normal.  The diagnosis was mild, asymptomatic asymmetry to 
the right shoulder of questionable etiology.  The examiner 
found the veteran was quite capable of performing vigorous 
physical activities as required by military service.  Records 
dated in November and December 1986 show the veteran was 
treated for a tender left supra clavicular node probably 
secondary to small pox immunization.  The veteran's February 
1988 separation examination revealed a normal clinical 
evaluation of the upper extremities.  She denied any history 
of a painful or "trick" shoulder at that time; however, she 
reported a history of a painful shoulder at her September 
1991 reserve service enlistment examination.  

Private medical records dated in May 1990 include diagnoses 
of chronically unstable left shoulder and indicate the 
veteran underwent an anterior capsular shift.  Reports show 
she stated her symptoms began approximately 6 months earlier 
when she felt a pop in her shoulder while picking up her 
small child and that in November 1989 she felt a pop in her 
shoulder after lifting a heavy object while shopping at the 
commissary.  Records show she also underwent posterior left 
shoulder repair in June 1992.

In her July 1992 application the veteran requested service 
connection for a shoulder injury in November 1986 due to a 
small pox vaccination.  In correspondence dated in October 
1992 she described symptoms she had experienced as a result 
of an allergic reaction to penicillin contained in a small 
pox vaccination.  She stated she had been treated for 
inflamed lymph nodes over several months and that a private 
physician had informed her that her immune system had been 
broken down by her reaction to the vaccination.  She claimed 
that after approximately 3 months the shoulder began to 
improve, but that over the next few years she experienced 
occasional mild discomfort, pain, swelling, and popping.  She 
reported the symptoms became very severe after the summer of 
1989.

On VA examination in March 1993, the veteran reported 
symptoms she had experienced subsequent to a small pox 
vaccination she claimed was tainted by penicillin.  She 
stated that a private physician told her her immune system 
had been broken down by the vaccination reaction.  She 
reported her left shoulder dislocations began immediately 
after this allergic reaction and that prior to November 1989 
the shoulder would dislocate 3 to 4 times per month.  She 
also described her subsequent surgeries for the disorder in 
May 1990 and June 1992.  The diagnosis was history of 
surgical, anterior and posterior, left shoulder capsular 
repair, with residuals.  No opinion as to etiology was 
provided.

In her July 1994 substantive appeal the veteran noted 
treatment she had received during active service and claimed 
she was treated more often than shown by the service medical 
reports of record.  She stated she had been very athletic and 
active prior to service, but that subsequent to her injury 
she experienced problems with physical training.  She claimed 
she had experienced constant pain during active service in 
Germany, but had not sought medical treatment because of her 
work load and the inaccessibility of the base clinic.  

In a May 1999 statement, the veteran's parents, in essence, 
described her physical abilities prior to service and 
described the symptoms she had experienced as a result of the 
smallpox vaccine she received during active service.  

The veteran reiterated her claim in her personal hearing 
testimony before the undersigned Veterans Law Judge.  

A September 2000 VA examination report summarized the medical 
evidence of record and the veteran's contentions as to how 
her post-service left shoulder disorders had been caused by 
an allergic reaction to a smallpox vaccination she received 
in service.  The examiner provided a diagnosis of recurrent 
dislocations of the left shoulder, status post surgical 
repair times 2, with residual non-disfiguring scars, 
limitation of motion, and subjective symptomatology.  It was 
the examiner's opinion that the veteran's current left 
shoulder disorder was not related to any event in service, 
including a smallpox inoculation.  It was noted that the 
opinion was based upon the examiner's clinical expertise and 
review of accepted medical literature.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds 
entitlement to service connection for a left shoulder 
disorder is not warranted.  Although the medical evidence 
shows the veteran was treated for an adverse reaction to a 
small pox vaccination during service and that she has a 
chronic left shoulder disability, the September 2000 VA 
examiner's opinion is persuasive that her present disability 
was not incurred in or aggravated by active service, 
including as a result of her reaction to a small pox 
vaccination.  The Board also notes that the veteran's claims 
as to continued left shoulder problems during and after 
service are inconsistent with her February 1988 separation 
examination findings, her own report of medical history in 
February 1988, and her report of the onset of left shoulder 
symptoms to her private physician in May 1990.  Therefore, 
the veteran's claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against this claim.


ORDER

Service connection for a left shoulder disorder is denied.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

